UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-3916 NAME OF REGISTRANT: VANGUARD SPECIALIZED FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: JANUARY 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD HEALTH CARE FUND ISSUER: ABBOTT LABORATORIES TICKER: ABT CUSIP: 002824100 MEETING DATE: 4/23/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: R.J. ALPERN ISSUER YES FOR FOR ELECTION OF DIRECTOR: R.S. AUSTIN ISSUER YES FOR FOR ELECTION OF DIRECTOR: W.M. DALEY ISSUER YES FOR FOR ELECTION OF DIRECTOR: W.J. FARRELL ISSUER YES FOR FOR ELECTION OF DIRECTOR: H.L. FULLER ISSUER YES FOR FOR ELECTION OF DIRECTOR: W.A. OSBORN ISSUER YES FOR FOR ELECTION OF DIRECTOR: D.A.L. OWEN ISSUER YES FOR FOR ELECTION OF DIRECTOR: R.S. ROBERTS ISSUER YES FOR FOR ELECTION OF DIRECTOR: S.C. SCOTT III ISSUER YES FOR FOR ELECTION OF DIRECTOR: W.D. SMITHBURG ISSUER YES FOR FOR ELECTION OF DIRECTOR: G.F. TILTON ISSUER YES FOR FOR ELECTION OF DIRECTOR: M.D. WHITE ISSUER YES FOR FOR PROPOSAL #02: RATIFICATION OF DELOITTE & TOUCHE LLP ISSUER YES FOR FOR AS AUDITORS PROPOSAL #03: SHAREHOLDER PROPOSAL-ADVISORY VOTE SHAREHOLDER YES AGAINST FOR PROPOSAL #04: SHAREHOLDER PROPOSAL-SPECIAL SHAREHOLDER YES AGAINST FOR SHAREHOLDER MEETINGS ISSUER: AETNA INC. TICKER: AET CUSIP: 00817Y108 MEETING DATE: 5/21/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: FRANK M. CLARK ISSUER YES FOR FOR PROPOSAL #1B: ELECTION OF DIRECTOR: BETSY Z. COHEN ISSUER YES FOR FOR PROPOSAL #1C: ELECTION OF DIRECTOR: MOLLY J. COYE, ISSUER YES FOR FOR
